Citation Nr: 0104275	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
depression.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.  Specifically, although the claims file includes a 
current diagnosis for depression and service medical record 
evidence of an in-service personality disorder, there is no 
evidence that the veteran has been afforded a VA examination 
for mental disorders.

New statutory provisions expand VA's duty to assist in cases 
similar to the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new provisions require VA to make reasonable 
efforts to assist a veteran to obtain evidence necessary to 
substantiate the claim, to make reasonable efforts to obtain 
records relevant to the claim and to provide a medical 
examination or obtain a medical opinion necessary to decide 
the claim.  Id.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should then arrange for the 
veteran to undergo a VA mental status 
examination to determine whether the 
veteran currently has depression and, if 
so, whether it is at least as likely as 
not that it is causally related to a 
disorder noted in service or is otherwise 
causally linked to service.  The examiner 
must conduct all indicated studies.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner, who should record pertinent 
medical complaints, symptoms, and 
clinical findings and provide a medical 
rationale for all conclusions.  The 
veteran's failure to report for a 
scheduled examination may have 
consequences adverse to his claim.  See 
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for service connection for depression.  If the RO denies the 
benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



